


Exhibit 10.17
Compensatory Arrangements with Named Executive Officers
Base salary information for our named executive officers for 2013 is set forth
in the table below.
 
Name
Title
Base
Salary
James E. Heppelmann
President and Chief Executive Officer
$
750,000


 
 
 
Jeffrey Glidden
Executive Vice President and Chief Financial Officer
$
415,000


 
 
 
Barry F. Cohen
Executive Vice President, Strategy
$
415,000


 
 
 
Marc Diouane
Executive Vice President, Global Services and Partners
$
400,000


 
 
 
Anthony DiBona
Executive Vice President, Maintenance
$
363,000



Compensatory arrangements relating to other aspects of our executive
compensation program are included as exhibits to our Annual Report on Form 10-K
for our fiscal year ended September 30, 2012. In addition, further information
about compensation of our executive officers is found in our proxy statements on
file with the Securities and Exchange Commission, as well as in our periodic
Current Report on Form 8-K filings.


